UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
JOSEPH R. MUTINO,
                    Petitioner,
                                              MEMORANDUM AND ORDER
          -against-                           04-CR-0876(JS)

UNITED STATES OF AMERICA,

                    Respondent.
----------------------------------X
APPEARANCES
For Petitioner:     Melissa Madrigal, Esq.
                    Creizman L.L.C.
                    565 Fifth Avenue, 7th Floor
                    New York, New York 10017

For Respondent:       Robert W. Schumacher, II, Esq.
                      United States Attorney’s Office
                      Eastern District of New York
                      610 Federal Plaza
                      Central Islip, New York 11722

SEYBERT, District Judge:

          Joseph R. Mutino (“Mutino” or “Petitioner”) petitions

this Court for a writ of error coram nobis seeking return of

specific forfeited funds.      (Coram Nobis Pet., D.E. 35.)      For the

following reasons, the Petition is DENIED in its entirety.

                               BACKGROUND

          The     Court   assumes   familiarity   with   the   facts   and

procedural history, which are referenced as necessary to explain

the Court’s decision.

          On    May   24,   2000,   the   corporation    Kahnawake-Mohawk

Industries (“Mohawk”) entered a guilty plea in the Eastern District
of New York.                            (See Mohawk Plea Tr., D.E. 42-1,1 at 17-37.)                         Mohawk

plead guilty to Count One of an Information, charging Mohawk with

money laundering in violation of 18 U.S.C. § 1956(a)(1)(A)(i).

(See Mohawk Information, D.E. 42-1, at 12-15.)                                                   The Information

stated that Mohawk, “knowing that the property involved in the

financial transactions represented the proceeds of some form of

unlawful                     activity,                         did   knowingly   and    intentionally       conduct

financial transactions, affecting interstate commerce, to wit:

Minority Business Enterprise (“MBE”) contract award transactions

to [Mohawk] in excess of $2,000,000, which transactions in fact

involved the proceeds of specified unlawful activity, to wit: theft

concerning                        programs                     receiving   federal     funds   and   mail   fraud.”

(Mohawk Information at 12-13.)

                             The guilty plea was taken on behalf of the corporation

by Francis Buscher, the president of Mohawk.                                                   (Mohawk Plea Tr.

2:11-3:21.)                               Mohawk, through Francis Buscher, stated that it

qualified as an MBE and was therefore awarded various construction

jobs.               When completing the projects, however, Mohawk would not use

its actual personnel to complete the work as mandated by New York

City’s MBE requirements.                                             (Mohawk Plea Tr. 16:2-17:8.)           One of





1 When citing to documents contained within Docket Entry 42-1,
the Court will use the page numbers generated by the Electronic
Case Filing System.
                                                                           2

such construction projects was referred to as the Bayside Project.2

(See Mohawk Information at 14.)

                             During the plea proceedings, the Government provided an

offer of proof illustrating Mohawk’s scheme:

                             Your Honor, the government’s proof would be
                             that Mr. Buscher’s company was approached by
                             various general contractors over a period of
                             time starting in approximately 1983, in which
                             they offered to pay his company a percentage
                             of the minority business contract in order to
                             run the payroll for their employees and put in
                             their general contractor’s employees, or other
                             individuals that they recommended on his
                             contract in order for them to do the work under
                             their supervision and control. And the only
                             services that Mr. Buscher’s company offered
                             was to essentially be a payroll service and
                             not meet the requirements of the New York
                             State and federal regulations that he had to
                             actually perform the work himself.

(Mohawk Plea Tr. 17:10-17:22.)                                                  During the guilty plea, the

parameters                          of           the           forfeiture       requirements   were   addressed;

pertinent for purposes of this Coram Nobis Petition is that Mohawk

agreed to forfeit $1,457,892.50, which represented “all the funds

that [were] on deposit with the New York City Department of Design

and Construction and their general contractor, which [was] JPM

Contracting Corporation, [which] did perform concrete sidewalk

work on [the] Bayside Project.”                                                 (Mohawk Plea Tr. 11:24-12:7.)

The requirements of the forfeiture were put in writing in the




2 Throughout the documents cited to in this Order, the Bayside
Project is at times referred to as project number HWQ-707.
                                                                            3

Preliminary Order of Forfeiture.       (See Mohawk Preliminary Order of

Forfeiture, D.E. 42-1, at 39-42.)

          Following the guilty plea, copies of the Preliminary

Order of Forfeiture were served on the New York City Department of

Design and Construction and on counsel for the JPM Contracting

Corporation.   (See D.E. 42-1 at 44.)       In addition, notice of the

Preliminary Order of Forfeiture was published in the New York Post

Newspaper on September 25, October 2, and October 9, 2000.        (See

D.E. 42-1 at 45.)

          After the plea hearing, on August 7, 2000, JPM petitioned

to amend the Preliminary Order of Forfeiture, stating that JPM was

the general contractor for the Bayside Project and that the Bayside

Project was not completed at the time of the abovementioned

forfeiture agreement, and thus, the agreed-upon forfeiture amount

was not accurate.   (See JPM Pet., D.E. 42-1, at 47-51.)     JPM argued

that Mohawk, as a subcontractor on the Bayside Project, was paid

by JPM and not by the New York City Department of Design and

Construction, and thus, JPM had already paid Mohawk amounts in

excess of the forfeiture amount that JPM owed.        (JPM Pet. at 48-

49.)   Further, JPM claimed that it should be provided funds that

represent the difference between the amount deposited to the New

York City Department of Design and Construction and the funds

already provided to Mohawk.     (JPM Pet. at 48.)        In total, JPM

claimed it had an interest in the abovementioned $1,457,892.50 and

                                   4

requested it be provided $517,903.67.                    (JPM Pet. at 48-49.)

Ultimately,       a    Second    Order   of   Forfeiture     was       issued,   and

$206,712.00 was released from the New York City Department of

Design and Construction to one of JPM’s suppliers.                     (See Mohawk

Second Order of Forfeiture, D.E. 42-1, at 53-56.)

            On September 29, 2004, an Information was filed in the

Eastern District of New York, charging Joseph Mutino, the president

of JPM, with Conspiracy to Commit Fraud.            (See Mutino Information,

D.E. 3.)    But before discussing Mutino’s guilty plea and sentence,

the Court will address the relevant prosecution of John Mikuszewski

(“Mikuszewski”), a consultant for Rosewood Contracting Corporation

(“Rosewood”).

            In a separate indictment, Mikuszewski faced multiple

charges, including conspiracy to commit mail fraud against New

York City for actions related to the abovementioned MBE program.

(See Mikuszewski Indictment, D.E. 42-1, at 107-25.)                Specifically,

the Indictment stated that JPM was in a “silent” joint venture

agreement with Rosewood, pursuant to which JPM would receive work

contracts, including the Bayside Project, through the MBE program,

but would use Rosewood to perform the work.                   (See Mikuszewski

Indictment at 108-12.)           Ultimately, Mikuszewski entered a guilty

plea to a charge on the Superseding Indictment unrelated to the

MBE-related conduct.            Notable for purposes of this Coram Nobis

Petition,    on       January   30,   2009,   Rosewood    filed    a    third-party

                                          5

petition in the Mohawk forfeiture action asking for $645,000 of

the funds forfeited to the New York City Department of Design and

Construction to be returned to Rosewood.                                        (See Rosewood Pet., D.E.

42-1, at 127-32.)                                         Rosewood claimed that the funds forfeited to

the New York City Department of Design and Construction included

an amount rightly owed to JPM, and that due to the “silent”

agreement between Rosewood and JPM, Rosewood was entitled to a

portion of the funds earned through the Bayside Project.                                                (See

Rosewood Pet. at 127-30.)3                                       Rosewood’s Petition was denied by this

Court, stating:

                             This Court gave third parties with a claimed
                             interest in the forfeited property thirty days
                             from the date of final publication of the
                             forfeiture notice or from receipt of actual
                             notice to file a petition with the Court for
                             an ancillary proceeding. [ ] Notice of the
                             forfeiture was published in the New York Post
                             three times, with the last publication on
                             October 9, 2000. [ ] Therefore, Rosewood’s
                             final opportunity to file a petition with this
                             Court expired in November of 2000, at the very
                             latest.     Rosewood commenced the current
                             application on January 30, 2009, about 8 years
                             too late. [ ] Thus, Rosewood’s petition is
                             several years too late and must be DENIED.

United States v. Kahnawake-Mohawk Indus., Inc., No. 00-CR-0523,

2010 WL 3119186, at *2 (E.D.N.Y. Aug. 3, 2010).

                             With this background, the Court turns to the facts of

Petitioner’s                            prosecution.               On   September   29,   2004,   Petitioner



3 The Bayside Project is referred to as the “Contract” in the
Rosewood Petition.
                                                                        6

entered a guilty plea to count one of an Information charging

Conspiracy to Commit Wire Fraud in violation of 18 U.S.C. § 371.

(See Mutino Information; see also J., D.E. 28.)          According to the

Information,   Petitioner   was   the   president   of   JPM   Contracting

Corporation, which was a construction business that “specialized

in providing sewer and water main construction for agencies of the

State and City of New York.”        (Mutino Information at 1.)        The

Information provided a background description of the MBE program:

          In 1980, the United States Department of
          Transportation (“USDOT”) issued regulations
          in connection with a program to increase the
          participation of minority and disadvantaged
          business enterprises [MBEs] in federally-
          funded public construction contracts (the
          “[MBE] Program”).       Recipients of USDOT
          construction grants were required to establish
          a [MBE] program, pursuant to which they would
          set specific goals for the percentage of work
          to be awarded to [MBEs], and ensure that good
          faith efforts were made by general contractors
          to employ qualified [MBE] subcontractors.

(Mutino Information at 1-2.)      Between January 1999 and December

2000, Petitioner, acting with others, conspired to defraud USDOT,

NYSDOT and the City of New York by fraudulently using Mohawk as an

MBE subcontractor on the Bayside Project; Mohawk did not perform

the work; a non-MBE subcontractor did.      (See Mutino Information at

4-8.)

          Pursuant to his plea agreement, Petitioner entered into

a Preliminary Order of Forfeiture, pursuant to which he agreed to



                                   7

pay $100,000.    (See Mutino Order of Forfeiture, D.E. 8.)   Within

the Order of Forfeiture, Petitioner

           “agree[d] not to assert any claim or assist
           any other person to assert any claim to the
           funds   tendered   in  satisfaction   of   the
           Forfeiture Money Judgment . . . in any
           administrative    or   judicial    proceeding,
           waive[d] his right to any required notice
           concerning the forfeiture, waive[d] his right,
           if any, to trial by jury of the forfeiture
           allegation, and waive[d] any and all defenses
           to the forfeiture described in this Order,
           including, but not limited to, defenses based
           on double jeopardy, ex post facto application
           of any applicable statute, any applicable
           statute of limitations, or the Excessive Fines
           Clause of the Eighth Amendment.”

(See Mutino Order of Forfeiture at 2-3.)      In addition, Mutino

entered into a cooperation agreement with the Government, which

stated in pertinent part that “[t]he [Petitioner] agrees not to

reveal that he was a subject/target of an investigation by [the

United States Attorney’s Office], or his cooperation, or any

information derived therefrom, to any third party without prior

consent of this Office.”   (Mutino Cooperation Agreement, D.E. 39-

2, at ¶ 3(c).)

           This Court issued an unsealing order on November 13,

2008 that unsealed Mutino’s Information, plea agreement, and plea

minutes.   (See Nov. 13, 2008 Order, D.E. 19.)     On November 19,

2008, this Court issued another unsealing order, unsealing the

balance of the case.   (See Nov. 19, 2008 Order, D.E. 21.)



                                 8

                             Petitioner returned to this Court for sentencing on

January 29, 2010, and he was ordered to pay a fine and special

assessment and sentenced to three years of probation.                                                     (S. Tr.,

D.E. 34, 9:7-10:19.)

                             In November of 2011, Petitioner filed a petition in

remission or mitigation of forfeiture with the United States

Attorney’s Office.                                             That petition was denied via letter dated

February 28, 2014, stating that it was untimely filed and that

Petitioner was not entitled to the funds as he was not an innocent

owner. (See D.E. 39-12.) Petitioner did not appeal his conviction

or sentence, nor did he file a timely challenge to the Order of

Forfeiture.

                             On         October                 27,   2014,    Petitioner   filed   the    instant

Petition for a writ of error coram nobis, arguing that he is

entitled to funds forfeited in connection with the Bayside Project.

(See Coram Nobis Pet. at 7-10.)4                                              The Government filed its response

on February 12, 2015, arguing that Petitioner is not entitled to

coram nobis relief, as (1) Petitioner did not file a petition in

the Mohawk action challenging the relevant forfeiture; (2) the




4 On the same date, Petitioner filed an Amended Petition for a
writ of error coram nobis. (See D.E. 36.) Further, Petitioner
filed an additional Amended Petition for a writ of error coram
nobis with accompanying exhibits on December 29, 2014. (See
D.E. 39 and 40.) The Court has reviewed the submissions,
finding them to contain the same arguments in the original
Petition for a writ of error coram nobis.
                                                                          9

coram nobis Petition is untimely; and (3) returning the forfeited

funds to Petitioner “would not achieve justice.”                (See Resp’t’s

Br., D.E. 42, at 11-18.)          Petitioner replied on April 1, 2015.

(See Pet’r’s Reply, D.E. 45.)

                                  DISCUSSION

             The   Court   will   first      address   the   applicable   legal

standard before turning to the merits of the Petition

I.   Legal Standard

             A writ of error coram nobis is authorized by the All

Writs Act, 28 U.S.C. § 1651, and is “essentially a remedy of last

resort for petitioners who are no longer in custody pursuant to a

criminal conviction and therefore cannot pursue direct review or

collateral relief by means of a writ of habeas corpus.”                Fleming

v. United States, 146 F.3d 88, 89-90 (2d Cir. 1998) (per curiam).

Further, “‘[t]he All Writs Act is a residual source of authority

to issue writs that are not otherwise covered by statute.                 Where

a statute specifically addresses the particular issue at hand, it

is    that   authority,    and    not     the   All    Writs   Act,   that   is

controlling.’”      Carlisle v. United States, 517 U.S. 416, 429, 116

S. Ct. 1460, 1467, 134 L. Ed. 2d 613 (1996) (quoting Penn. Bureau

of Corr. v. U.S. Marshals Serv., 474 U.S. 34, 43, 106 S. Ct. 355,

361, 88 L. Ed. 2d 189 (1985)).          Thus, the writ of coram nobis “is

not a substitute for appeal, and relief under the writ is strictly

limited to those cases in which errors of the most fundamental

                                        10

character    have    rendered   the     proceeding     itself    irregular   and

invalid.”     Foont v. United States, 93 F.3d 76, 78 (2d Cir. 1996)

(internal quotation marks and citation omitted).

             When seeking coram nobis relief, the petitioner bears

the burden of demonstrating that “(1) there are circumstances

compelling such action to achieve justice, (2) sound reasons exist

for failure to seek appropriate earlier relief, and (3) the

petitioner     continues   to   suffer       legal    consequences    from   his

conviction that may be remedied by granting of the writ.”                Id. at

79   (internal      quotation   marks    and    citations    omitted).       The

petitioner bears the burden of proof and “[i]t is presumed [that]

the [prior] proceedings were correct.”               United States v. Morgan,

346 U.S. 502, 512, 74 S. Ct. 247, 253, 98 L. Ed. 248 (1954).                 The

Supreme Court stated that “it is difficult to conceive of a

situation in a federal criminal case today where [a writ of coram

nobis] would be necessary or appropriate.”              Carlisle, 517 U.S. at

429, 116 S. Ct at 1468 (internal quotation marks and citation

omitted; alteration in original).

             “It is undisputed that ‘[b]ecause a petition for writ of

error coram nobis is a collateral attack on a criminal conviction,

the time for filing a petition is not subject to a specific statute

of limitations.’”       Foont, 93 F.3d at 79 (quoting Telink, Inc. v.

United States, 24 F.3d 42, 45 (9th Cir. 1994)).                 “A petition for

a writ of error coram nobis, however, may still be time barred if

                                        11

the petitioner cannot provide a justified reason for failure to

seek appropriate relief at an earlier date.”            Cruz v. People of

N.Y., No. 03-CV-9815, 2004 WL 1516787, at *4 (S.D.N.Y. July 6,

2004).    Thus, the Court considers timeliness on a case-by-case

basis.    See Foont, 93 F.3d at 79-80; Cisse v. United States, 330

F. Supp. 2d 336, 344 (S.D.N.Y. 2004).

            Though a coram nobis petition is not a petition for

habeas corpus relief, “‘[b]ecause of the similarities between

coram    nobis   proceedings   and   §    2255   proceedings,   the   §   2255

procedure often is applied by analogy in coram nobis cases.’”

Fleming, 146 F.3d at 90 n.2 (quoting Blanton v. United States, 94

F.3d 227, 235 (6th Cir. 1996)).

II. Analysis

            Because the Second Circuit has explained that timeliness

is “a threshold procedural hurdle to obtaining coram nobis relief,”

Dixon v. United States, No. 14-CV-0960, 2015 WL 851794, at *6

(S.D.N.Y. Feb. 27, 2015) (citing United States v. Foont, 901 F.

Supp. 729, 732-33 (S.D.N.Y. 1995), the Court first addresses

whether “sound reasons exist for [Petitioner’s] failure to seek

appropriate earlier relief.”             Foont, 93 F.3d at 79 (internal

quotation marks and citation omitted).           While no specific statute

of limitations governs a petition for coram nobis, an “unjustified

delay” in filing a petition is still “fatal to an application for

coram nobis.”      Dorfmann v. United States, 13-CV-4999, 2014 WL

                                     12

260583, at *6 (S.D.N.Y. Jan 23, 2014) (citations omitted).                 To

avoid dismissal of an untimely petition, Petitioner bears the

burden of providing a “sound reason for delay.”                Cruz, 2004 WL

1516787, at *4.

            As    discussed     above,      this    Petition     was   filed

approximately    fourteen     years   after   the   Preliminary    Order   of

Forfeiture was served and published.          (See generally Coram Nobis

Pet.; and D.E. 42-1 at 44-45.)             In addition, six years passed

between the unsealing of Petitioner’s case and the filing of the

Petition.    Further, four years have passed between Petitioner’s

sentencing proceedings and the filing of the Petition for coram

nobis relief.    Petitioner contends that a portion of the delay is

the result of the DOJ taking three years to respond to his Petition

for Remission and claims that his Cooperation Agreement did not

permit him to seek earlier relief.          The Court finds that the time

spent waiting on a response to his letter Petition for Remission

does not justify the additional years of delay.           Further, as the

Government argues, Petitioner’s case was unsealed in 2008.             Thus,

his cooperation was public at that point.             Petitioner does not

explain why he waited approximately three years from the unsealing

of his case to file his Petition for Remission with the DOJ or six

years from unsealing to seek coram nobis relief.

            Therefore, the Court finds that Petitioner’s assertions

fail to provide “sound reasons for his failure to seek appropriate

                                      13

earlier relief.”       See Cisse, 330 F. Supp. 2d at 344 (coram nobis

petition that was filed one year after the expiration of the

statute of limitations to file a § 2255 petition deemed untimely);

see also Foont, 93 F.3d at 81 (denying as untimely a coram nobis

petition that was filed five years after a guilty plea).

             As mentioned above, to obtain coram nobis relief, a

petitioner    must    establish    that      the    underlying     proceeding    was

fundamentally flawed, such that that are “circumstances compelling

such action to achieve justice.”          Foont, 93 F.3d at 78-9 (internal

quotation marks and citation omitted).                 Petitioner’s claim for

relief is not based on an error in his underlying proceeding, as

he is not collaterally attacking his guilty plea, probationary

sentence,     or    forfeiture    agreement.           Rather,     Petitioner     is

attacking the consequences of the Order of Forfeiture in the

separate Mohawk matter.

             According to 21 U.S.C. § 853(n)(2), an individual who

seeks to assert an interest in forfeited funds in a preliminary

order   of   forfeiture    “may,       within      thirty   days   of    the   final

publication of notice or his receipt of notice . . . whichever is

earlier, petition the court for a hearing to adjudicate the

validity of his alleged interest in the property.”                      21 U.S.C. §

853(n)(2).         Petitioner    did   not    comply    with     the    established

limitations period set out by statute to obtain the return of

forfeited funds. As it did when Rosewood petitioned for the return

                                        14

of the same funds, the Court again finds that Petitioner failed to

properly seek the return of the funds.                The Court will not grant

the “extraordinary remedy” of coram nobis where Petitioner failed

to file a third-party action to return the forfeited funds within

the allotted time and where his letter Petition for Remission filed

years after the Order of Forfeiture was rejected as meritless and

untimely.    See Morgan, 346 U.S. at 511, 74 S. Ct. at 252.

             The Court turns to whether Petitioner is suffering from

continuing legal consequences.            Petitioner claims that as JPM had

an interest in the funds forfeited in the Mohawk Action and was

deprived said funds without a hearing, that he--president of JPM-

-is suffering continued consequences.                (See Pet. at 8-12.) For a

petitioner        to    successfully       demonstrate      continuing     legal

consequences, “a petitioner must at least point to ‘a concrete

threat that an erroneous conviction’s lingering disabilities will

cause serious harm . . .. It is not enough to raise purely

speculative harms.’”         Fleming, 146 F.3d at 91 (quoting United

States v. Craig, 907 F.2d 653, 658 (7th Cir. 1990)) (alteration in

original).        The    Second    Circuit     has    emphasized   that   “[t]he

requirement of continuing legal consequences would lose all force

if speculative harms . . . were sufficient to state a claim for

coram nobis relief.”        Id.    Petitioner’s loss of forfeited funds is

not merely a speculative harm, but the fact that the funds were

forfeited    in    a    separate   case    complicates     the   nature   of   the

                                          15

continued consequences analysis.          Ultimately, however, the Court

need not reach this question: The Court denies the Petition due to

its untimeliness and because Petitioner has not shown that his

underlying criminal proceeding was fundamentally flawed, such that

there    are    “circumstances   compelling    such   action   to   achieve

justice.”       Foont, 93 F.3d at 79 (internal quotation marks and

citation omitted).

               Accordingly, the Petition is DENIED.

                                 CONCLUSION

               For the foregoing reasons, the Petition for a writ of

error coram nobis pursuant to 28 U.S.C. § 1651 (D.E. 35) is DENIED

and the Amended Petition is DENIED (D.E.36).          Because there can be

no debate among reasonable jurists that Petitioner was not entitled

to coram nobis relief, the Court does not issue a Certificate of

Appealability.      28 U.S.C. § 2253(c); see also Middleton v. Att’ys

Gen., 396 F.3d 207, 209 (2d Cir. 2005).

               The Clerk of the Court is directed to mark this matter

CLOSED.

                                               SO ORDERED.


                                               /s/ JOANNA SEYBERT______
                                               Joanna Seybert, U.S.D.J.


Dated:         August   23 , 2019
               Central Islip, New York



                                     16

